





BAZAARVOICE, INC.


FIRST AMENDMENT TO
OFFER LETTER


September 12, 2016


This FIRST Amendment to Offer Letter (this “Amendment”) amends the Offer Letter,
dated as of November 18, 2015 (the “Offer Letter”), by and between Bazaarvoice,
Inc., a Delaware corporation (the “Company”), and Elizabeth Ritzcovan (the
“Executive”), and is made and entered into as of the date first set forth above,
by and between the Company and the Executive. Capitalized terms not defined
herein shall have the meanings given to them in the Offer Letter.
RECITALS
A.     The Company and the Executive previously entered into the Offer Letter in
connection with the initial employment of the Executive.
B.    The Company and the Executive desire to amend the Offer Letter to provide
certain additional severance benefits to the Executive as set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Termination Without Cause. Section 1(a)(ii) of Exhibit C to the Offer Letter
will be amended and restated in its entirety to read as follows:
“(ii)     if the Company terminates your employment without Cause, or if you
resign for Good Reason, then, in addition to the benefits described in Section
1(a)(i) above, subject to the limitations of Section 1(b) and Section 2 of this
Exhibit C, you shall be entitled to receive a severance package equal to: (a)
severance payments in an aggregate amount equal to six (6) months of your
then-current Base Salary, to be paid in six (6) equal monthly installments
beginning on the Company’s first regular payroll date falling at least eight (8)
days after the effective date of the release described in Section 1(c) below
(except as otherwise provided in paragraph 1(c)), in accordance with the
Company’s regular payroll practices, and shall be less applicable withholding;
(b) 50% of your then-current Target Bonus assuming 100% achievement of plan, to
be paid on the Company’s first regular payroll date falling at least eight (8)
days after the effective date of the release described in Section 1(c) below
(except as otherwise provided in paragraph 1(c)), in accordance with the
Company’s regular payroll practices, and shall be less applicable withholding;
and (c) payment by Company of the premiums required to continue your group
health care coverage for a period of six (6) months following your termination,
under the applicable provisions of the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), provided that you elect to continue and remain
eligible for these benefits under COBRA, and do not become eligible for health
coverage through another employer during this period.”
2.Termination Upon Change of Control. A new section 1(a)(iii) to Exhibit C is
hereby added to read as follows:
“(iii)     in the event of a Termination Upon Change of Control, then, in
addition to the benefits described in Section 1(a)(i) above, subject to the
limitations of Section 1(b) and Section 2 of this Exhibit C, you shall be
entitled to receive a severance package equal to: (a) severance payments in an
aggregate amount equal to twelve (12) months of your then-current Base Salary,
to be paid in twelve (12) equal monthly installments beginning on the Company’s
first regular payroll date falling at least eight (8) days after the





--------------------------------------------------------------------------------





effective date of the release described in Section 1(c) below (except as
otherwise provided in paragraph 1(c)), in accordance with the Company’s regular
payroll practices, and shall be less applicable withholding; (b) 100% of your
then-current target annual bonus assuming 100% achievement of plan, to be paid
on the Company’s first regular payroll date falling at least eight (8) days
after the effective date of the release described in Section 1(c) below (except
as otherwise provided in paragraph 1(c)), in accordance with the Company’s
regular payroll practices, and shall be less applicable withholding; and (c)
payment by Company of the premiums required to continue your group health care
coverage for a period of twelve (12) months following your termination, under
the applicable provisions of COBRA, provided that you elect to continue and
remain eligible for these benefits under COBRA, and do not become eligible for
health coverage through another employer during this period. “Termination Upon
Change of Control” means any termination of your employment by the Company
without Cause or as a result of your resignation with Good Reason during the
period commencing on or after the date that the Company has signed a definitive
agreement or that the Company’s board of directors has endorsed a tender
Transfer for the Company’s stock that in either case when consummated would
result in a Change of Control (even though consummation is subject to approval
or requisite tender by the Company’s stockholders and other conditions and
contingencies) and ending at the earlier of the date on which such definitive
agreement or tender Transfer has been terminated without a Change of Control or
on the date which is twelve (12) months following the consummation of any
transaction or series of transactions that results in a Change of Control.”
3.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Texas, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law.
4.Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via facsimile,
electronic mail (including .pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
5.Continuing Effect. Except to the extent expressly set forth in this Amendment,
all of the terms and conditions of the Offer Letter shall continue and remain in
full force and effect. Each reference to the Offer Letter shall be deemed a
reference to the Offer Letter as amended hereby.
6.Successors and Assigns. The terms and conditions of this Amendment shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties. Nothing in this Amendment, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Amendment, except as expressly provided in this Amendment.
[Signature Pages Follow]





--------------------------------------------------------------------------------







In Witness Whereof, the parties hereto have executed this First Amendment to
Offer Letter as of the date first written above.


COMPANY


BAZAARVOICE, INC.






By: /s/ Ryan Robinson                        
Name: Ryan Robinson
Title: Chief People Officer






EXECUTIVE


/s/ Elizabeth Ritzcovan


                            
Elizabeth Ritzcovan





